 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Former Attorney for Defendant,
     ROBERTO ALFONZO GOMEZ
 6
                                  UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )             CASE NO. 1:14-cr-00103-None
                                         )
11                     Plaintiff,        )
                                         )
12                                       )
     vs.                                 )             ORDER TO RECONVEY
13                                       )             PROPERTY BOND
                                         )
14   ROBERTO ALFONZO GOMEZ,              )
                                         )
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18          TO THE ABOVE COURT:

19          On May 22, 2014, the Honorable Sheila K Oberto ordered an Appearance and Compliance

20   Bond secured by a Deed of Trust for $25,000.00 for the Pre-Trial Release of Defendant Roberto
21   Alfonzo Gomez.

22          That same day, May 22, 2014, Alfredo Carriel posted a copy of the Deed of Trust #2014-

23   14944 and the Original Straight Note on behalf of Defendant Roberto Alfonzo.

24          All requirements of the property bond having been met and in agreement with Assistant

25   United States Attorney Kathleen Servatius, the property may be reconveyed to the owners upon

26   order by the Court.
27   //

28   //


     PROPOSED ORDER TO RECONVEY
     PROPERTY BOND                                                                                   1
 1          It is hereby requested by all concerned parties that the property posted as the Appearance

 2   and Compliance Bond as to Defendant Roberto Alfonzo Gomez, Deed of Trust #2014-014944 be

 3   reconveyed to the owners of the property.

 4

 5          Dated: March 5, 2020                         /s/Carol Ann Moses
                                                         CAROL ANN MOSES
 6                                                       Former Attorney for Defendant
 7                                                       ROBERTO ALFONZO GOMEZ

 8

 9                                               ORDER

10          GOOD CAUSE APPEARING, the above request by all concerned parties that the

11   property posted as the Appearance and Compliance Bond as to Defendant Roberto Alfonzo

12   Gomez, Deed of Trust #2014-014944 be reconveyed to the owners of the property is hereby

13   accepted and adopted as the order of this Court.

14   IT IS SO ORDERED.

15      Dated:     March 5, 2020
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28


     PROPOSED ORDER TO RECONVEY
     PROPERTY BOND                                                                                       2
